Citation Nr: 1019627	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-12 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

2.  Entitlement to service connection for right foot 
arthritis, claimed as secondary to his service-connected 
bilateral knee disabilities.

3.  Entitlement to service connection for left shoulder 
arthritis, claimed as secondary to his service-connected 
bilateral knee disabilities.

4.  Entitlement to service connection for right hip 
arthritis, claimed as secondary to his service-connected 
bilateral knee disabilities.

5.  Entitlement to service connection for arthritis of the 
upper and lower spine, claimed as secondary to his service- 
connected bilateral knee disabilities.






REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1940 to 
September 1945 and from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that, in pertinent part, denied 
entitlement to the above matters.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

The issues of service connection for right foot arthritis, 
left shoulder arthritis, right hip arthritis, and arthritis 
of the spine, all claimed as secondary to his service-
connected bilateral knee disabilities, are addressed in the 
REMAND portion of the decision below.


FINDING OF FACT

The Veteran's right knee degenerative joint disease does not 
manifest lateral instability or subluxation, limitation of 
flexion to 60 degrees or limitation of extension to15 
degrees, but is productive of painful flexion and extension.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for painful and 
limited flexion due to degenerative joint disease have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5010-5260 (2009).

2.  The criteria for a 10 percent rating for painful and 
limited extension due to degenerative joint disease have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5010-5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2006, April 2008, December 2008, 
and November 2009.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board remanded this case for additional 
development which was completed, including affording the 
Veteran a VA examination.  This examination is adequate as 
the claims file was reviewed, the examiner reviewed the 
pertinent history, examined the Veteran provided findings in 
sufficient detail, and provided rationale.  See Steff v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 
38 C.F.R. § 3.326.  The Veteran was also provided VA Forms 
21-4142 to complete to obtain any additional private medical 
evidence, but the forms were not returned.  

Thus, the Veteran and his representative have not made the RO 
or the Board aware of any other additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the evaluation assigned 
for his right knee disability does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of a veteran.  
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See generally, 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

Historically, the Veteran was granted service connection for 
degenerative joint disease of the right knee in a March 2002 
rating decision.  A 10 percent rating was assigned under 
Diagnostic Code 5010-5262.  

In March 2006, correspondence was received from the Veteran 
in which he requested an increased rating.  In conjunction 
with his claim, VA afforded him an examination in May 2006.  
At that time, he reported having constant right knee pain 
which traveled to his lower extremity.  The pain was aching 
and sharp in nature.  On a scale of 1 to 10 with 10 being the 
worst pain, the Veteran described his pain as being at a 
level 8.  The pain was elicited by physical activity and was 
relieved by rest and Tylenol.  When he had pain, the Veteran 
indicated that he was able to function with the medication.  
He stated that his right knee disability did not cause 
incapacitation.  He had no prosthetic implants, but had a 
difficult time walking which was considered the functional 
impairment  

Physical examination revealed no signs of abnormal weight 
bearing on the feet.  The Veteran's posture was normal, but 
he walked with a limp and wore braces because of his knees 
for ambulation.  There were signs of tenderness and crepitus 
of the right knee.  Range of motion testing indicated that 
full range of motion was zero to 140 degrees.  The Veteran 
had full range of motion with pain at zero degrees 
(extension) and when he reached 140 degrees (on flexion).  
However, the examiner indicated that on repetitive testing, 
pain additionally limited function.  Joint function was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  The examiner indicated that the number of 
degrees affected was "none."  The anterior and posterior 
cruciate ligaments' stability testing was normal.  The medial 
and lateral collateral ligaments' stability testing was 
normal.  The medial and lateral meniscus test was within 
normal limits.  X-rays confirmed the presence of degenerative 
joint disease.  

Private medical evidence has been received.  Letters were 
submitted from V.P., D.O., which confirmed that the Veteran 
had right knee arthritis.  In addition, she indicated that 
the Veteran complained of pain to his right ankle which was 
secondary to the knee.  She stated that the Veteran had been 
diagnosed as having a right posterior tendon dysfunction, 
right ankle degenerative arthritis, and right knee 
osteoarthritis.  He had been given arch supports.  In January 
2006, the Veteran was examined by G.V.G., M.D., who noted the 
Veteran's history of right knee arthroscopy in 2003.  The 
Veteran related that he had continued to have sharp pain in 
the lateral aspect of the knee and had been told by a 
physician that he needed a knee replacement.  He reported 
that he had not had any injections.  He occasionally 
experienced swelling.  Physical examination revealed that he 
Veteran walked with an antalgic gait.  His range of motion 
was from 10 degrees of extension to 110 degrees of flexion.  
He had no significant intraarticular effusion or joint line 
tenderness.  The knee was stable to anterior, posterior, 
varus, and valgus stresses.  Ankle dorsiflexion and plantar 
flexion were intact with good strength.  Eversion was intact 
with good strength.  He could demonstrate inversion.  There 
was no tenderness along his posterior tibial tendon pain.  X-
rays revealed a plantar-flexed position of the talus on the 
lateral right foot.  X-rays of the right knee revealed 
significant osteoarthritis with a slight valgus position as 
well as medial and lateral osteophytes.  The physician stated 
that the Veteran had right posterior tibial tendon 
dysfunction with a likely rupture as well as right knee 
osteoarthritis.  (The Board notes that a rupture of the 
tibial tendon was not thereafter confirmed on subsequent 
examinations).  The Veteran related that his right knee was 
not bothering him enough to pursue any interventions at that 
time.  

Thereafter, the Veteran was provided further VA treatment.  
In November 2006, he was afforded a VA examination.  At that 
time, the Veteran did not use a brace or any assistive 
device.  He did not have flare-ups, but repetitive motion 
increased pain.  He had some instability.  He did not have 
excess fatigue.  He had a lack of endurance and took only 
Tylenol for pain.  He was able to extend to zero degrees and 
flex to 70 degrees with mild pain.  The collateral and 
cruciate ligaments appeared intact.  Lachman's and McMurray's 
testing were negative.  With repetitive motion, there was no 
change in range of motion, coordination, fatigue, or pain 
level.  The Veteran had no reflexes in his knees or ankles.  
He had a weak extensor hallucis longus muscle strength.  He 
could not stand on his heel or toes.  X-rays again confirmed 
the presence of degenerative joint disease.  

In May 2008, the Veteran was afforded another examination.  
The Veteran's posture and gait were within normal limits.  
Examination of the feet did not reveal any signs of abnormal 
weight bearing or breakdown, callosities, or any unusual shoe 
wear pattern.  The Veteran reported that he used a cane for 
ambulation because of knee pain (he did not specify which 
knee).  Examination showed edema, but no effusion, weakness, 
tenderness, redness, heat, guarding of movement, or 
subluxation.  There was no locking pain, genu recurvatum, or 
crepitus.  The Veteran had full range of motion with pain 
present at zero degrees (extension) and when he reached 140 
degrees (on flexion).  However, the examiner indicated that 
on repetitive testing, pain, weakness, lack of endurance and 
incoordination additionally limited function.  Joint function 
was not additionally limited by fatigue.  The examiner 
indicated that the number of degrees affected was "none."  
The anterior and posterior cruciate ligaments' stability 
testing was normal.  The medial and lateral collateral 
ligaments' stability testing was normal.  The medial and 
lateral meniscus test was within normal limits.  X-rays again 
confirmed the presence of degenerative joint disease.  The 
affects on the Veteran's daily activities was that he should 
avoid strenuous activities.  

The Veteran was afforded another examination in July 2008.  
The Veteran complained of right ankle pain, weakness, 
stiffness, swelling, lack of endurance, and fatigability.  
There was no heat, redness, giving way, locking, or 
dislocation.  The pain was burning, aching, and sharp.  It 
was noted that the pain was at a level 4-7.  The pain was 
elicited by physical activity and was relieved by rest and 
Tylenol.  At the time of pain, the Veteran was able to 
function with the medication.  On examination, his posture 
and gait were normal.  There was tenderness of the ankle, but 
there were no signs of edema, effusion, weakness, redness, 
heat, or guarding of movement.  There was no subluxation.  
The examiner noted that normal dorsiflexion was 20 degrees 
and plantar flexion was 45 degrees.  The Veteran was able to 
dorsiflex to 10 degrees and plantar flex to 20 degrees, at 
which points pain occurred.  It was noted that function was 
additionally limited after repetitive use by pain, fatigue, 
weakness, lack of endurance, and incoordination, with pain 
having the major functional impact.  The examiner indicated 
that the number of degrees affected was "none."  A plantar 
spur was noted on the right ankle x-ray.  The examiner opined 
that the diagnosed right ankle strain was etiologically 
related to the service-connected left knee disability.  

Thereafter, in a July 2008 rating decision, service 
connection was granted for right ankle strain and a 10 
percent rating was assigned under Diagnostic Code 5271.

In a March 2009 letter, a private physician, D.J.D.L.G, M.D., 
indicated that the Veteran had a valgus deformity of his 
right knee as well as bone arthritis.  

In June 2009, the Veteran testified at a BVA hearing.  The 
Veteran testified that he had been walking with a cane for 
two years.  He related that he had uneven wear of his shoes 
due to way he stepped with his right foot.  He stated that 
his right knee locks up and that although a VA examiner said 
that he had a normal gait and no instability, he does not 
have a normal gait and has instability.  He related that he 
could stand for 3-4 minutes and his knees would lock up and 
he could not move or walk.  

In March 2010, the Veteran was afforded another VA 
examination.  At that time, the Veteran reported that he had 
fallen 3-4 times due to his right knee.  There were no 
periods of flare-ups.  He used a cane for stability and a 
right knee band which helped somewhat.  Otherwise, there were 
no assistive devices or braces.  The Veteran was retired, but 
not due to his knees.  His activities of daily living were 
affected in that he could not stand in the shower and had to 
sit in the tub.  Physical examination revealed a limping gait 
with a cane.  The Veteran had a mild valgus deformity.  Range 
of motion was zero degrees of extension to 110 degrees to 
flexion.  He had pain and crepitus throughout.  He was 
diffusely tender about the knee.  There was no effusion 
appreciated.  He had no instability to varus or valgus 
stress.  Lachman's testing was negative.  There were no 
additional limitations following repetitive use, other than 
increased pain without further loss of motion.  There were no 
flare-ups.  There was no effect of incoordination, fatigue, 
weakness, or lack of endurance on his joint motion.  X-rays 
revealed tricompartmental narrowing with degenerative joint 
disease.  The diagnosis, which included left knee disability, 
was bilateral knee degenerative joint disease with windswept 
deformities.  

The Veteran's right knee disability has been assigned a 10 
percent rating under Diagnostic Code 5010-5262 by the RO.  
However, as will be explained below, the use of Diagnostic 
Code 5262 does not appear to the Board to be the most 
appropriate Diagnostic Code to evaluate the Veteran's right 
knee degenerative joint disease since this disability is 
typically evaluated based on limitation of motion.  
Consequently, the Board will evaluated the Veteran's right 
knee disability under Diagnostic Codes 5010-5260 regarding 
limitation of flexion and Diagnostic Codes 5010-5261 
regarding limitation of extension.

Diagnostic Code 5010 refers to arthritis due to trauma.  
Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
is rated on the basis of limitation of motion of the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  
38 U.S.C.A. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5262 provides the criteria for impairment of 
the tibia and fibula.  Under these rating criteria, a 10 
percent rating is assigned for impairment with slight knee or 
ankle disability, a 20 percent rating is assigned for 
impairment with moderate knee or ankle disability, and a 30 
percent rating is assigned for impairment with marked knee or 
ankle disability.  A 40 percent evaluation is assigned for 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  The words "slight," "moderate" and "severe" 
are not defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Diagnostic Code 5260 provides for a non-compensable 
evaluation where flexion is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to 5 degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

At this juncture, as noted above, the Veteran has been 
assigned a separate 10 percent rating for right ankle strain.  
The July 2008 rating decision recorded all pertinent findings 
with regard to the right ankle of record at that time, 
including pain and limitation of motion.  Thus, those 
symptoms and manifestation were considered when rating that 
disability and are considered part and parcel of that 10 
percent rating.  As such, they may not be considered and 
rated again under Diagnostic Code 5262.  See Esteban.  

In considering whether a higher rating is warranted under 
Diagnostic Code 5010-5262, a 20 percent rating is assigned 
for impairment with moderate knee or ankle disability.  The 
Board finds that the Veteran has not exhibited moderate knee 
or ankle disability.  With regard to the right ankle, the 
Veteran has painful and limited motion, but those 
manifestations are already compensated as part of the 
service-connected right ankle strain.  With regard to the 
right knee, the Veteran has been examined numerous times.  He 
has never demonstrated instability on any stability testing.  
He has painful motion.  However, at worse, his extension was 
limited to 10 degrees and his flexion was limited to 70 
degrees.  Under the rating codes, these do not represent 
moderate impairment as they are both listed as 10 percent 
disabling and noncompensable, respectively.  The Veteran also 
has a valgus deformity, but it has been described by the VA 
examiner as being mild.  The examiner is competent to make 
that assessment as he has medical expertise.  His medical 
expertise regarding the current level of severity of the 
right knee disability as expressed in pertinent current 
medical findings outweighs the Veteran's statements that his 
disability is worse.  Although the Veteran is in fact 
competent to report symptoms, matters requiring more of a 
complex medical assessment require medical expertise.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The 
examination reports of records show complex medical 
evaluations which are thoroughly reported by medical 
professionals and, thus, more reliable that the Veteran's 
statements alone regarding current symptoms.  

Thus, overall, the Veteran's right knee disability more 
nearly approximates the 10 percent rating under Diagnostic 
Code 5010-5262, but the Board finds that instead of this 
evaluation, the Veteran is entitled to a 10 percent 
evaluation under Diagnostic Code 5010-5260 and a 10 percent 
evaluation under Diagnostic Code 5010-5661.  

The Board must also consider the other pertinent Diagnostic 
Codes.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by VA must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
The Veteran has not had this procedure.  A dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran does 
not have a dislocated semilunar cartilage.  Thus, these codes 
are inapplicable.  

As noted above, Diagnostic Codes 5260 and 5262 address 
limitation of motion.  A separate rating for limitation of 
extension and for limitation of flexion may be assigned.  
VAOPGCPREC 9-2004.  The Board notes that the intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In a precedent opinion, VA's General Counsel concluded 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.

VA's General Counsel has held that if a musculoskeletal 
disability is rated under a specific Diagnostic Code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 (Aug. 14, 
1998).  The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not specify that a separate rating may only be 
assigned when there is arthritis and limitation of motion 
and/or painful motion.  Therefore, consideration must be 
given to whether separate ratings are warranted to reflect 
disability manifested by instability and subluxation as well 
as disability manifested by limitation of motion and/or 
painful motion or limitation of motion and/or painful motion 
on its own. 

In this case, as noted, despite the Veteran's reports of 
instability, the multiple examination reports consistently 
showed that the Veteran's right knee was stable on all 
stability testing.  Those objective findings are more 
probative than the Veteran's assertions, particularly given 
the number of times the Veteran was examined and had his 
right knee tested and manipulated specifically to determine 
if there was instability.  Overall, the overwhelming number 
of reports were negative and there was no report of lateral 
instability.  In addition, the examination reports show no 
subluxation.  As such, a rating based on Diagnostic Code 5257 
is not warranted.  

As noted above, at worse, on range of motion testing, the 
extension of the right knee was limited to 10 degrees and the 
flexion was limited to 70 degrees, with most testing showing 
significantly better flexion ability.  However, all testing 
reflected painful motion, in both directions.  Thus, separate 
10 percent ratings are warranted for painful and limited 
motion on flexion as well as extension.  This painful motion, 
however, did not impair motion to the functional equivalent 
of flexion limited to 45 degrees or extension limited to 15 
degrees.  Accordingly, ratings in excess of 10 percent are 
not warranted.  

In sum, therefore, the Veteran should be assigned separate 10 
percent ratings under Diagnostic Code 5260 and 5261 rather 
than his current 10 percent rating under Diagnostic Code 
5010-5262.  The new ratings are more advantageous to the 
Veteran as award an additional 10 percent, to be combined 
with his other service-connected ratings.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports separate 10 percent ratings based on 
painful and limited motion on flexion as well as extension.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (1).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, a veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
knee disability with the established criteria found in the 
rating schedule for knee disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability during the appeal 
period.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  
It was noted that the Veteran was retired, but not due to his 
knee disability.  There is nothing in the record which 
suggests that the disability itself markedly impacted his 
ability to perform his job.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b) (1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b) (1) is not warranted in this case.


ORDER

A 10 percent rating for painful and limited flexion due to 
degenerative joint disease of the right knee is granted.

A 10 percent rating for painful and limited extension due to 
degenerative joint disease of the right knee (instead of the 
10 percent evaluation assigned under Diagnostic Code 5010-
5262) is granted.


REMAND

In the Board's prior Remand decision, the Board requested 
that the Veteran be afforded a VA examination which addressed 
whether or not the Veteran's right foot, right hip, spine, 
and left shoulder arthritis were caused or aggravated by the 
Veteran's bilateral service-connected knee disabilities.  The 
Board provided the following instructions:

The RO/AMC should arrange for an examination to 
determine the likely etiology of any current right foot, 
right hip, spine, and left shoulder arthritis, and to 
ascertain the current severity and manifestations of his 
service-connected right knee disability. Any and all 
indicated evaluations, studies, and tests deemed 
necessary by the examiner should be accomplished.

(a) The examiner is requested to review all pertinent 
records associated with the claims file and offer 
comments and an opinion, as to whether any currently 
diagnosed right foot, right hip, spine, and left 
shoulder arthritis is causally or etiologically related 
to service or to the Veteran's bilateral service-
connected knee arthritis.

(b) If any currently diagnosed right foot, right hip, 
spine, and left shoulder arthritis is not caused by the 
Veteran's service-connected bilateral knee arthritis, 
the examiner is further requested to offer comments and 
an opinion as to whether the service-connected bilateral 
knee arthritis has chronically worsened or has 
permanently increased the severity of any diagnosed 
right foot, right hip, spine, and left shoulder 
arthritis.

The VA examination was conducted in March 2010.  Although the 
examiner answered the first part of the inquiry, (a), the 
second part of the inquiry, (b), was not completed.  The 
examiner did not address whether the service-connected 
bilateral knee arthritis has chronically worsened or has 
permanently increased the severity of any diagnosed right 
foot, right hip, spine, and left shoulder arthritis.  

In light of the foregoing, further action is necessary in 
this case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).  

The claims file should be returned to the examiner who 
conducted the VA examination in March 2010, or if 
unavailable, to another VA examiner.  The examiner should 
offer comments and an opinion as to whether the service-
connected bilateral knee arthritis has chronically worsened 
or has permanently increased the severity of any diagnosed 
right foot, right hip, spine, and left shoulder arthritis. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:


1.  The claims file should be returned to 
the examiner who conducted the VA 
examination in March 2010, or if 
unavailable, to another VA examiner.  

The examiner should offer comments and an 
opinion as to whether the service-
connected bilateral knee arthritis has 
(aggravated) chronically worsened or has 
permanently increased the severity of any 
diagnosed right foot, right hip, spine, 
and left shoulder arthritis.  

The examiner is informed that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.  

If the examiner determines that the 
aggravation occurred, to the extent that 
is possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the 
onset of aggravation (e.g., slight then, 
moderate now).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The RO/AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered 
or sufficiently answered, RO/AMC should 
return the case to the examiner for 
completion of the inquiry.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


